DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The references are US 9,984,478 (paragraph 0024, line 9), WO 2017/095956 (paragraph 0030, line 12), US 9,365,387 (paragraph 0042, line 5), US 2016/0345681 (paragraph 0042, line 6), US 10,062,097 (paragraph 0043, line 6), and US 2016/0262485 (paragraph 0055, line 2).

	Specification

The disclosure is objected to because of the following informalities: “204can” (paragraph 0022, line 2) should be – 204 can --, “202and/or” (paragraph 0022, line 4) should be – 202 and/or --, “202or” (paragraph 0022, line 8) should be – 202 or --.  
Appropriate correction is required.


Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The BRIEF SUMMARY OF THE INVENTION is missing.

	Drawings

The drawings are objected to because blocks “306”, “308”, and “314” (Fig. 3) are not descriptively labeled (see 37 CFR 1.83(a)).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both “a receive coil” (e.g., paragraph 0019, line 6; paragraph 0020, line 3) and a “charging coil” (Fig. 2); reference character “102” has been used to designate both “lacing engine” (e.g., paragraph 0018, lines 12, 15) and a “housing structure” (Fig. 2). 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “article of footwear comprising a wireless transceiver” (claims 1, 11, 16), “the adaptive component is a motorized lacing system” (claims 1, 13, 21), “article of footwear comprising a processor circuit” (claims 1, 11, 16), wearer (claims 1, 11, 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Objections

Claims 1, 3, 11, 16, and 18 are objected to because of the following informalities: 
- claim 1, “the user” (line 18), “a wearer” (line 22) should be related to the user (line 18); “the wireless transceiver” (lines 20, 23, 26, 31) lack antecedent basis. The one of the remote system? “[R]ecalibrating” (line 28) should be – recalibrate --; “transmitting” (line 31) should be – transmit --; before “one of the plurality of configurations” (lines 33, 35-36), should insert – recalibrated --; “recalibrating a plurality of configurations” (line 28) lacks antecedent basis because “calibrating a plurality of configurations” is missing from the claim. The steps of “prompt, on the user interface, the user to put on the article of footwear” (lines 18-19) and “receive, via the wireless transceiver, a signal from the article of footwear indicating that the article of footwear has been placed on the foot of a wearer“ (20-22) should be tied to other steps.
- claim 3, “a predetermined maximum current” (line 2) should be related to “a maximum property” (lines 24-25) since a maximum current is a maximum property of an adaptive component.
- claim 11, “the user” (line 18), “the wireless transmitter” (lines 16-17); “the wireless transceiver” (lines 20, 26) lack antecedent basis. The one of the remote system? “[A] wearer” (line 22) should be related to the user (line 18). The steps of “prompt, on the user interface, the user to put on the article of footwear” (lines 18-19) and “receive, via 
- claim 16, “the wireless transmitter” (lines 10) should be -- the wireless transceiver --; “a wearer” (line 12) should be related to “a user” (line 4); “the wireless transceiver” (lines 13, 16, 20) lack antecedent basis. The one of the remote system? “[T]ransmitting” (line 20) should be – transmit --; before “one of the plurality of configurations” (lines 20-21, 22), should insert – recalibrated --; --; “recalibrating a plurality of configurations” (line 18) lacks antecedent basis because “calibrating a plurality of configurations” is missing from the claim. The steps of “prompt, on the user interface, the user to put on the article of footwear” (lines 4-5) and “receive, via the wireless transceiver, a signal from the article of footwear indicating that the article of footwear has been placed on the foot of a wearer“ (10-12) should be tied to other steps.
- claim 18, “a predetermined maximum current” (line 2) should be related to “a maximum property” (line 14).
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an adaptive component” (claims 1, 11, and 16). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a "computer readable medium".   The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when 
  	The Examiner suggests that Applicant amends the claims as follows: insert -- non-transitory – before “computer readable medium".
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 11, and 16 do not recite an abstract idea.
Accordingly, the claims are patent eligible under 35 USC 101. The dependent claims do not recite an abstract idea. Thus, they are also patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Case, Jr. (US 2009/0284368) in view of Spencer-Harper et al. (US 9,606,647).

Regarding claim 11, Case, Jr. discloses a system (Fig. 1), comprising:
	an article of footwear (102), comprising:
		a wireless transceiver (104a, Fig. 3; Fig. 1);
		a processor circuit (202) operatively coupled to the wireless transceiver (Fig. 3); and
		an adaptive component (210), operatively coupled to the processor circuit (Fig. 3),
	a remote system (106), comprising:
		an electronic data storage (304),
		a user interface (310);
		a wireless transceiver (106a) configured to communicatively couple to the wireless transceiver (104a) of the article of footwear (Fig. 3); and
		a processor (302), operatively coupled to the user interface (310) and the wireless transmitter (106a),
			receive, via the wireless transceiver, a signal from the article of footwear indicating that the article of footwear has been placed on the foot of a wearer (paragraph 0045, lines 2-6);

			transmit, via the wireless transceiver, the one of the plurality of configurations as selected (paragraph 0049, lines 16-18);
		wherein, upon receiving the one of the plurality of configurations, the processor circuit causes the adaptive component to be configured according to the one of the plurality of configurations (paragraph 0049, lines 11-18). 

While Case, Jr. does not expressly disclose the adaptive component is configured to be adjusted to one of a plurality of configurations based on a command received from the processor circuit, Case, Jr. discloses that the adaptive component  (activation system 210) can be programmed and adapted (paragraph 0044, lines 17-23). Accordingly, it would have been obvious to configure the adaptive component to be adjusted to one of a plurality of configurations based on a command received from the processor circuit.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Case, Jr. with configuring the adaptive component for the purpose of adapting the user’s foot to the article of footware (paragraph 0044, lines 19-23).

While Case, Jr. does not expressly disclose the electronic data storage is configured to store a user profile including the plurality of configurations, Case, Jr. discloses 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Case, Jr. with an electronic data storage for storing a user profile including the plurality of configurations and the one of the plurality of configurations in the electronic data storage for the purpose of controlling functions of the remote system or various components thereof.

Case, Jr. does not disclose prompting, on the user interface, the user to put on the article of footwear.

Spencer-Harper et al. discloses prompting, on the user interface, the user to put on the article of footwear for collecting movement information to a centralized device (column 5, lines 53-63).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Case, Jr. with prompting, on the user interface, .

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Case, Jr. in view of Spencer-Harper et al. as applied to claim 11, and further in view of Beers et al. (US 2014/0070042).

Regarding claim 12, while Case, Jr. as modified by Spencer-Harper et al. does not expressly disclose the plurality of configurations are part of the user profile stored in the electronic data storage, wherein the user profile further comprises a database to store multiple records, Case, Jr. discloses receiving user profile including a plurality of configurations to control functions of the remote system or various components thereof (paragraph 0049, lines 8-12). Accordingly, it would have been obvious to provide the user profile with a database to store multiple configuration records.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the user profile of Case, Jr. with a database for the purpose of storing multiple configuration records.

Case, Jr. as modified by Spencer-Harper et al. further does not disclose each record comprising one plurality of configurations associated with a particular article of footwear.



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Case, Jr. as modified with one plurality of configurations associated with a particular article of footwear as disclosed by Beers et al. for the purpose of providing lace tensions for the footwear.

Regarding claim 13, Case, Jr. as modified by Spencer-Harper et al. does not disclose the adaptive component is a motorized lacing system, and wherein each of the plurality of configurations describes a degree of tension on a lace induced by the motorized lacing system. 

Beers et al. discloses an adaptive component is a motorized lacing system (160), and wherein each of the plurality of configurations describes a degree of tension (tension values, paragraph 0084, lines 5-6) on a lace induced by the motorized lacing system (paragraph 0087, lines 10-13). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Case, Jr. as modified with a motorized lacing system as disclosed by Beers et al. for the purpose of proving a degree of tension on a lace.

Regarding claim 15, Case, Jr. as modified by Spencer-Harper et al. does not disclose the processor is further configured to: 
	prompt a user, via the user interface, to manually adjust the degree of tension 
on the lace based on a user input from the user; and
	update the one of the plurality of configurations based on the degree of tension as manually adjusted. 

Beers et al. discloses a processor (processor of remote device 170, Fig. 2) is configured to: 
	prompt a user, via the user interface, to manually adjust the degree of tension 
on the lace based on a user input from the user (prompt user to manually adjust the degree of tension by pressing button 193 or 194, Fig. 2); and
	update the one of the plurality of configurations based on the degree of tension as manually adjusted (store current tension by pressing button 196). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Case, Jr. as modified with a processor as disclosed by Beers et al. for the purposes of manually adjusting the degree of tension and update the one of the plurality of configurations.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Case, Jr. in view of Spencer-Harper et al. and Beers et al. as applied to claims 11-13, and further in view of Walker et al. (US 2017/0265582).

Regarding claim 14, Case, Jr. as modified by Spencer-Harper et al. and Beers et al. does not disclose the motorized lacing system comprises a motor, a spool, and an encoder configured to determine a rotational position of the spool, and wherein the each of the plurality of configurations describes an encoder setting corresponding to a desired degree of tension on the lace. 

Walker et al. discloses a motorized lacing system (Fig. 3) comprises a motor (341), a spool (343), and an encoder (325).
Beers et al. discloses a motorized lacing system for applying increased tension to lace by winding a spool (paragraph 0077, lines 4-6). It would have been obvious to configured the encoder to determine a rotational position of the spool, and wherein the each of the plurality of configurations describes an encoder setting corresponding to a desired degree of tension on the lace. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Case, Jr. as modified with a motor, a spool, and an encoder as disclosed by Walker et al. and Beers et al., wherein the encoder is configured to determine a rotational position of the spool for the purpose of obtaining a desired degree of tension of the lace.

	Allowable Subject Matter

Claims 1-10 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a system comprising performing a calibration to identify a maximum property of the adaptive component; commanding, via the wireless transceiver, the adaptive component to perform a calibration to identify a maximum property of the adaptive component; receiving, via the wireless transceiver, a signal from the article of footwear indicating what the maximum property is; recalibrating the plurality of configurations to prevent any of the plurality of configurations from exceeding the maximum property; and transmitting, via the wireless transceiver, one of the plurality of configurations as recalibrated; wherein, upon receiving the one of the plurality of configurations, the processor circuit causes the adaptive component to be configured according to the one of the plurality of configurations (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Prior Art Note

Claims 16-25 do not have prior art rejections.
The combination as claimed wherein a computer readable medium comprising instructions which, when implemented by a processor, cause the processor to perform commanding, via the wireless transceiver, the adaptive component to perform a calibration to identify a maximum property of the adaptive component; receiving, via the wireless transceiver, a signal from the article of footwear indicating what the maximum property is; recalibrating the plurality of configurations to prevent any of the plurality of configurations from exceeding the maximum property;  and transmitting, via the wireless transceiver, one of the plurality of configurations as recalibrated; wherein, upon receiving the one of the plurality of configurations, the processor circuit causes the adaptive component to be configured according to the one of the plurality of configurations (claim 16) is not disclosed, suggested, or made obvious by the prior art of record.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        April 10, 2021